Case 3:14-cr-00175-WHA Document 962-30 Filed 01/10/19 Page 1 of 2




          EXHIBIT DD
    ffll           PacificCase
                           Gas &3:14-cr-00175-WHA
        Vegetation Management
    _ _ Work Request NPNB1012925
                   Aug 15, 2013
                                 Electric                                               Document 962-30Division:
                                                                                                           FiledNorth
                                                                                                                  01/10/19
                                                                                                                      Bay  Page 2 of 2
                                                                                                                                Circuit: PUEBLO 1104 #0043291104


                                                                                                                  SSD Routing#: 10
                                                                                                                         Contractor: Davey
                   0000-2013                                                                                               Contract: ZS4335009F
                                                                                                                         Work Type: Distribution
                                                                                                                         Acct Type: Maintenance
                                                                                                                         Total Loe# 22
         General Comments: PUEBLO 1104 FIRE PATROL
            Work Request= NPNB1012925 and TL.sAcctType= 'M'
    Location Num: 15
        Add ress                                                                 City                     Quad Map              Tho mas Guide Area                 Inspectio n Date / Time
        3683 ATLAS PEAK RD                                                       NAPA                     JJ-40                 T-410-C6        17-4               8/1/13 3:21 PM
        XStreet                                        IGroup                    County                   Loe Rt :              U-Bld           lnsp               Inspection Company
                                                                                 NAPA                     160                   No              D9S9               Davey RG
        Location Directions                                                                               Loe Lat/Lon                           Customer Name #1   Customer Phone #1
        5TH SP NW/O/POLE#193 NXT RD@MM-7.13;POLE#197 TO POLE#198 ALONG                                                      I                   SAVINO PANTOVA     'To7-4B3-3024
        RD
        Alerts                                                                                            Struct1               Struct2         Customer Name #2   Customer Phone #2
        Notify First Tra ffic Issue                                                                                                             CIRCLE S RANCH     707-224-6565
        SRA                         ITag Number                                  Packet Project#          SSD#:                                                    NTW Number
                                                       I:ag Type
        Yes                          FIRE PATRL                                                           709
        Loe Comments:
                                      TT 48HR CALL FOR APPOINTMENT. Pl CALL FIRST FOR GATE ACCESS . MIKE SABOLSKI OWNER .

        I
        Location Summary:             Units: 2             Notification :

                                                                                                  <                                             Completed
                                                       Priority     Est          HV      Est
        crew       Tree - s ecles     rnm   T   e                                                  Date              Q          T&M        OT      Hrs             B                  Tree#



    ii9- cA        Monterey Pine FP-Ov B               Routine                                   11 /2 3/13                     BO         0           0   MR                           27
        Com :
        Tline:                                         Owner: Private                          Clearance: 34
        Wire Type: None                VELB Area: No    Tree Lat/Lon:                          Worked Reason:




        Tree Com: .6SPN LT OF LNS                                                              Worked Comments :
        Psc Com:
        Alerts :


    [ID, LA        Coast Live Oak FP-Ov B              Routine      66      22   20              11/23/13                       BO         0                                            28


        Tline:                                         Owner: Private                          Clearance: 20
        Wire Type: None                VELB Area: No    Tree Lat/Lon:                          Worked Reason :




        Tree Com: .7SPN RT LNS NXT TO RD                                                       Worked Comments:
        PscCom :
        Alerts :
        Notes:




    Location Num: 16
        Address                                                                  City                     Quad Map              Thomas Guide Area                  Inspection Date / Time
        3683 ATLAS PEAK RD                                                       NAPA                     JJ-40                 T-410-C6        17-4               8/1/13 3:27 PM
        XStreet                                        !Group                    County                   Loe Rt:               U-Bld           lnsp               Inspection Company
                                                                                 NAPA                     165                   No              D9S9               Davey RG
        Location Directions                                                                               Loe Lat/Lon                           Customer Name #1   Customer Phone #1
        4TH SP NW/POLE#185 IRO BIG TURNOUT N/O MM-6.50;POLE#188 TO                                                          I                   SAVINO PANTOVA     707-483-3024
        POLE#189
        Alerts                                                                                            Struct1               Struct2         Customer Name #2   Customer Phone #2
        Notify First Poison-Oak Access                                                                                                          CIRCLE S RANCH     707-224-6565
        SRA                         ITag Number                                  Packet Project#          SSD#:                                                    NTW Number
                                                       I:ag Type
        Yes                          FIRE PATRL                                                           709




                                                                                                                                                  Page 17 of24

CONFIDENTIAL                                                                                                                                                           PGE-CPUC_00010232
